[Cite as State v. Glunt, 2014-Ohio-3533.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                         C.A. No.     13CA0050-M

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
NICOLE R. GLUNT                                       COURT OF COMMON PLEAS
                                                      COUNTY OF MEDINA, OHIO
        Appellant                                     CASE No.   13CR0148

                                  DECISION AND JOURNAL ENTRY

Dated: August 18, 2014



        HENSAL, Judge.

        {¶1}     Appellant, Nicole R. Glunt, appeals her convictions in the Medina County Court

of Common Pleas. For the following reasons, this Court affirms.

                                                 I.

        {¶2}     Ms. Glunt’s boyfriend, James Robinson, had an altercation with another patron at

Johnny J’s bar in Medina. During the course of the argument, Mr. Robinson pulled out a knife

and attempted to stab the other patron. An off-duty Johnny J employee intervened and took the

knife from Mr. Robinson after a struggle. As the employee was in the process of placing the

knife on the bar, another man, Shawn Ward, took the knife from him and placed it further down

the bar. Almost immediately, Ms. Glunt motioned to Mr. Ward to hand her the knife. She took

it from him and placed it in her coat pocket.

        {¶3}     Several minutes later, Ms. Glunt was questioned by a police officer after an

employee alerted him to the fact that she was with Mr. Robinson that evening. In response to the
                                                  2


officer’s inquiry about the knife’s location, she immediately handed it over. Ms. Glunt was

charged with one count of tampering with evidence in violation of Revised Code Section

2921.12(A)(1). A jury convicted her of the offense. Ms. Glunt has appealed raising four

assignments of error which we combine and rearrange to facilitate our analysis.

                                                  II.

                                   ASSIGNMENT OF ERROR II

          MS. GLUNT’S CONVICTION WAS NOT SUPPORTED BY SUFFICIENT
          EVIDENCE.

                                   ASSIGNMENT OF ERROR III

          THE TRIAL COURT ERRED IN NOT GRANTING HER CRIMINAL RULE 29
          MOTIONS FOR ACQUITTAL.

          {¶4}   Ms. Glunt argues in her second and third assignments of error that her conviction

was not supported by sufficient evidence. Specifically, she maintains that the State failed to

prove that she either impaired or intended to impair the knife as evidence in the police

investigation.

          {¶5}   “We review a denial of a defendant’s Crim.R. 29 motion for acquittal by

assessing the sufficiency of the State’s evidence.” State v. Slevin, 9th Dist. Summit No. 25956,

2012-Ohio-2043, ¶ 15. “Whether the evidence is legally sufficient to sustain a verdict is a

question of law” that this Court reviews de novo. State v. Thompkins, 78 Ohio St.3d 380, 386

(1997).

          An appellate court’s function when reviewing the sufficiency of the evidence to
          support a criminal conviction is to examine the evidence admitted at trial to
          determine whether such evidence, if believed, would convince the average mind
          of the defendant’s guilt beyond a reasonable doubt. The relevant inquiry is
          whether, after reviewing the evidence in a light most favorable to the prosecution,
          any rational trier of fact could have found the essential elements of the crime
          proven beyond a reasonable doubt.
                                                   3


State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus. The test for sufficiency

requires a determination of whether the State has met its burden of production at trial.

Thompkins at 390 (Cook, J. concurring).

        {¶6}    Ms. Glunt was convicted of tampering with evidence in violation of Revised Code

Section 2921.12(A)(1), which provides that “[n]o person, knowing that an official proceeding or

investigation is in progress, or is about to be or likely to be instituted, shall * * * [a]lter, destroy,

conceal, or remove any record, document, or thing, with purpose to impair its value or

availability as evidence in such proceeding or investigation[.]” “A person acts knowingly,

regardless of his purpose, when he is aware that his conduct will probably cause a certain result

or will probably be of a certain nature. A person has knowledge of circumstances when he is

aware that such circumstances probably exist.” R.C. 2901.22(B).

        {¶7}    The Ohio Supreme Court recently examined Section 2921.12(A)(1) in State v.

Straley, 139 Ohio St.3d 339, 2014-Ohio-2139. It recognized that tampering with evidence

consists of three elements: “(1) the knowledge of an official proceeding or investigation in

progress or likely to be instituted, (2) the alteration, destruction, concealment or removal of the

potential evidence, (3) the purpose of impairing the potential evidence’s availability or value in

such proceeding or investigation.” Straley at ¶ 11. Ms. Glunt’s argument focuses on the second

and third prongs concerning the knife’s alteration, concealment or removal as evidence and her

intent in taking possession of the knife. The State must establish that she altered, destroyed,

concealed or removed the knife and that she “intended to impair the value or availability of

evidence that related to the existing or likely official investigation or proceeding.” Id. at ¶ 19.

        {¶8}    “The mere fact that a [knife] was removed from a crime scene does not support an

inference that it was taken to impair its value or availability as evidence.” State v. Lollis, 9th
                                                4


Dist. Summit No. 24826, 2010-Ohio-4457, ¶ 30. Further, we note that it is not necessary for the

State to set forth direct evidence of a tampering with evidence offense. State v. Simpson, 9th

Dist. Lorain No. C.A. 11CA010138, 2012-Ohio-3195, ¶ 24. “Circumstantial evidence may

suffice.” Id.

       {¶9}     Johnny J employee, Seth Starman, testified that he was playing pool after having

just ended his shift. Mr. Starman heard a chair scrape against the floor and turned to see two

men “tussling” over a knife. According to him, he wrestled the knife away from the men and set

it in the divot on the bar where the dirty glasses are placed. He neither saw the knife again nor

could testify to what happened to it after he placed it on the bar. Mr. Starman testified that he

helped escort Mr. Robinson to the front of the bar where he continued to struggle. The two

women who were there with Mr. Robinson, Ms. Glunt and Elizabeth Cox, kept trying to

persuade the Johnny J employees to get off of Mr. Robinson so that they could leave.

       {¶10} Another Johnny J employee, Chris Maraessa, testified that he assisted other

employees in attempting to subdue Mr. Robinson. According to Mr. Maraessa, he pushed Ms.

Glunt’s hand away when she tried to reach into Mr. Robinson’s pockets. Thereafter, she yelled

at the employees to reach into Mr. Robinson’s pockets and to let him go.

       {¶11} Sergeant Nathan Simpson testified that after he arrived at Johnny J’s, he searched

for the knife. Witnesses pointed out a spot on the top of the bar where the knife was placed, but

his search failed to locate it. According to Sergeant Simpson, he learned from Mr. Maraessa that

two females were there with Mr. Robinson at the time. Sergeant Simpson reported that Mr.

Maraessa pointed out Ms. Glunt and Elizabeth Cox who were outside the bar near an ambulance

where Mr. Robinson was receiving medical attention for his injuries. Sergeant Simpson testified

that, after he determined Ms. Glunt was Mr. Robinson’s girlfriend, he asked her if she had the
                                                5


knife.   She replied that she did and retrieved it from her coat pocket without hesitation.

According to Sergeant Simpson, she explained that she took the knife because “she didn’t know

what was going on. She saw her boyfriend with a bloody hand and the next thing she knew, she

grabbed the knife and took it.” Sergeant Simpson’s uncontroverted testimony was that Ms.

Glunt did not volunteer the fact that she had the knife and that she did not immediately pull the

knife out of her pocket as soon as he approached her before asking her any questions. There was

no evidence that the knife was physically altered in any way or that is was unavailable for use as

evidence in Mr. Robinson’s criminal case. Sergeant Simpson testified that he spoke with Ms.

Glunt approximately 10 and one-half minutes after the incident.

         {¶12} Elizabeth Cox testified that she accompanied Ms. Glunt and Mr. Robinson that

day as they ran errands, went to a restaurant in Seville to have a beer, and then to Johnny J’s.

Ms. Cox stated that all three of them were “pretty intoxicated” due to the fact that they had not

eaten anything all day and were consuming shots of liquor. According to her, Ms. Glunt

consumed five or six shots of liquor at Johnny J’s.

         {¶13} She reported that Ms. Glunt and Mr. Robinson introduced her to their friend,

Shawn Ward, who was also at Johnny J’s with another man named John Talpas. According to

Ms. Cox, Mr. Ward and Mr. Talpas were sitting in the back of the bar while she, Ms. Glunt, and

Mr. Robinson were sitting near the front. She testified that her group was getting ready to leave

when Mr. Robinson approached Mr. Talpas and a disagreement followed that led to Mr.

Robinson pulling out a knife.

         {¶14} Ms. Cox testified that she witnessed Mr. Robinson pull the knife from his back

pocket, but that she did not see it again until she saw Ms. Glunt hand it to Sergeant Simpson.

She reported that Ms. Glunt did not discuss the knife with her. According to Ms. Cox, she was
                                                6


standing 10 feet away from Ms. Glunt during her discussion with Sergeant Simpson. She

overheard Ms. Glunt tell him that she was “so messed up right now” and that she did not know

what was going on. Ms. Cox further testified that Ms. Glunt reported to Sergeant Simpson that

she grabbed the knife to make sure no one else got hurt.

       {¶15} The jury viewed the surveillance video from Johnny J’s that recorded the events

leading up to and including the altercation between Mr. Robinson and Mr. Talpas. It showed

Ms. Glunt joining Mr. Robinson approximately three minutes after he approached Mr. Ward and

Mr. Talpas in the back of the bar. She stood within a few feet of both Mr. Talpas and Mr.

Robinson when the incident occurred. The video revealed that, as Mr. Starman went to put the

knife down after taking it from Mr. Robinson, Mr. Ward took it from him and moved it further

down the bar. Almost immediately, Ms. Glunt extended her hand toward Mr. Ward and he

handed her the fully-extended knife. Ms. Glunt closed the knife and put it in her coat pocket.

The video further showed several police officers and Johnny J employees searching for the knife

around the bar area after the incident.

       {¶16} Viewing the evidence in a light most favorable to the State, this Court concludes

that there was sufficient evidence to convict Ms. Glunt of tampering with evidence in violation

of Revised Code Section 2921.12(A)(1). A rational trier of fact could have found that Ms. Glunt

knew that an investigation was likely to ensue given that Mr. Robinson attempted to harm Mr.

Talpas with a knife and that the knife would be potential evidence in his likely future

prosecution. Further, the video demonstrated that Ms. Glunt quickly removed the knife from the

immediate scene of the incident, and Mr. Starman and Mr. Maraessa both testified that she was

yelling at them to let Mr. Robinson go so they could leave Johnny J’s. While Ms. Glunt gave the

knife to Sergeant Simpson when he asked for it, the jury could reasonably infer from the video
                                                  7


and witness testimony that Ms. Robinson concealed and removed the knife from the scene with

the purpose of impairing its availability for use as potential evidence in the investigation.

Accordingly, Ms. Glunt’s second and third assignments of error are overruled.

                                   ASSIGNMENT OF ERROR I

       MS. GLUNT’S CONVICTION WAS AGAINST THE MANIFEST WEIGHT OF
       THE EVIDENCE.

       {¶17} In her first assignment of error, Ms. Glunt argues that her conviction was against

the manifest weight of the evidence. This Court disagrees.

       {¶18} “While the test for sufficiency requires a determination of whether the state has

met its burden of production at trial, a manifest weight challenge questions whether the state has

met its burden of persuasion.” State v. Carr, Summit No. 26661, 2014-Ohio-806, ¶ 28, quoting

State v. Adams, 9th Dist. Summit No. 26009, 2012-Ohio-4382, ¶ 8. To determine whether a

conviction is against the manifest weight of the evidence, this Court

       must review the entire record, weigh the evidence and all reasonable inferences,
       consider the credibility of witnesses and determine whether, in resolving conflicts
       in evidence, the trier of fact clearly lost its way and created such a manifest
       miscarriage of justice that the conviction must be reversed and a new trial
       ordered.

State v. Otten, 33 Ohio App.3d 339, 340 (9th Dist.1986). Weight of the evidence pertains to the

greater amount of credible evidence produced in a trial to support one side over the other side.

Thompkins, 78 Ohio St.3d at 387. The appellate court should only exercise its power to reverse a

judgment as against the manifest weight of the evidence in exceptional cases. State v. Carson,

9th Dist. Summit No. 26900, 2013-Ohio-5785, ¶ 32, citing Otten at 340.

       {¶19} Ms. Glunt reiterates the same argument she made in both her second and third

assignments of error that there was no evidence that she removed or concealed the knife with

purpose to impair its value or availability as evidence in the investigation.
                                                8


       {¶20} Sergeant Simpson testified that Ms. Glunt told him she did not know what

happened but that “[s]he saw her boyfriend with a bloody hand and the next thing she knew, she

grabbed the knife and took it.” Despite Ms. Cox’s testimony to the contrary, Sergeant Simpson

testified that he did not recall Ms. Glunt telling him that she took the knife so that no one would

get injured.

       {¶21} Officer Josh Grusendorf testified that he took custody of Ms. Glunt when she

turned herself in on March 4, 2013, after a warrant was issued for her arrest. He witnessed a

written statement Ms. Glunt completed wherein she stated in part that:

       We were getting ready to leave. I went to the bathroom and paid our tab. The
       next thing I knew [Mr. Robinson] was being held against the wall, his head was
       being hit off of the wall in front of him and his hands were being held above his
       head with a knife in it. I got the knife from him to stop any injuries from
       happening in case he dropped it. I put the knife in my pocket[.] I did not want to
       lay it on the bar or anything so someone else could get it.

       {¶22} The State points out that the surveillance video belies both Ms. Glunt’s statement

to Sergeant Simpson and her own written statement. The video shows that she did not take the

knife directly from Mr. Robinson, but rather from Mr. Ward after she asked for it and after it was

already placed on the bar. The video further shows that Mr. Robinson was at the bar rather than

near a wall at the time the knife was taken from him.

       {¶23} It was within the jury’s province to determine the weight to be given the

evidence. State v. DeHass, 10 Ohio St.2d 230 (1967), paragraph one of the syllabus. On the one

hand, it could have found that Ms. Glunt took the knife with the intent to prevent additional harm

to others. The jury, however, in convicting her, did not believe her stated reason for taking the

knife, as articulated to Sergeant Simpson and in her written statement. “A conviction is not

against the manifest weight [of the evidence] because the jury chose to credit the State’s version

of the events.” State v. Wilson, 9th Dist. Summit No. 26683, 2014-Ohio-376, ¶ 31, quoting State
                                                 9


v. Minor, 9th Dist. Summit No. 26362, 2013-Ohio-558, ¶ 28. See also State v. Gay, 9th Dist. No.

26487, 2013-Ohio-4169, ¶ 26 (Noting that the jury had the video of the incident to assist it in

resolving inconsistent witness testimony in reaching its decision.) This Court cannot conclude

that the jury clearly lost its way in convicting Ms. Glunt of tampering with evidence. Her first

assignment of error is overruled.

                                    ASSIGNMENT OF ERROR IV

       THE STATE COMMITTED REVERSIBLE ERROR BY REPEATED ACTS OF
       PROSECUTORIAL MISCONDUCT DURING CLOSING STATEMENTS
       THAT DENIED MS. GLUNT A FAIR TRIAL.

       {¶24} In her fourth assignment of error, Ms. Glunt argues that she was denied her

constitutional right to a fair trial when the prosecutor engaged in numerous instances of

misconduct during closing arguments. We disagree.

       {¶25} Ms. Glunt asserts that the State committed misconduct by: (1) stating that

“[t]here’s no such thing” as her argument that she was not guilty of tampering since the knife

was not destroyed and was available as evidence; (2) characterizing her theory of the case as a

“distraction” and that she was making a “spurious argument;” (3) claiming that she lied to the

police about the incident and her purpose in taking the knife; (4) criticizing her defense counsel

for “switch[ing] gears” and doing “mental gymnastics” in order to explain the contradiction

between her written statement and the video; (5) accusing her counsel of “doing exactly what

he’s not supposed to do” in comparing the facts of her case to the facts of other more serious

tampering cases; (6) telling the jury he did not want them to “pull a muscle in [their] brain trying

to follow [defense counsel’s] argument because it’s not even worth it,” (7) stating that she had a

consciousness of guilt; and (8) proposing to the jury that Mr. Robinson’s defense counsel may
                                                10


question whether the knife was the one used in the altercation because Ms. Glunt intervened in

the chain of custody of the knife and fingerprints may have been wiped off in the process.

       {¶26} The record reflects that Ms. Glunt failed to object to any of these alleged

instances of prosecutorial misconduct. Accordingly, she has forfeited all but plain error. State v.

Maxwell, 139 Ohio St.3d 12, 2014-Ohio-1019, ¶ 242. This Court, however, declines to address

the merits of her argument because Ms. Glunt has failed to argue plain error on appeal. State v.

Ball, 9th Dist. Summit No. 26537, 2013-Ohio-3506, ¶ 44; State v. Charlton, 9th Dist. Lorain No.

12CA010206, 2014-Ohio-1330, ¶ 36 (“[T]his court will not sua sponte undertake a plain-error

analysis if a defendant fails to do so.”) Accordingly, her fourth assignment of error is overruled.

                                                III.

       {¶27} Ms. Glunt’s assignments of error are overruled. The judgment of the Medina

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                11


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



BELFANCE, P. J.
WHITMORE, J.
CONCUR.


APPEARANCES:

MICHAEL J. CALLOW, Attorney at Law, for Appellant.

DEAN HOLMAN, Prosecuting Attorney, and MATTHEW A. KERN, Assistant Prosecuting
Attorney, for Appellee.